Citation Nr: 0607719	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  99-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Former wife


ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran had active duty from November 1990 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The veteran testified before the undersigned at a November 
2000 hearing at the RO. A transcript of that hearing is of 
record. 

The case was remanded in January 2001 and August 2003 for 
further development. That development has been completed and 
it is now returned to the Board for adjudication. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  A chronic acquired psychiatric disorder was not present 
in service, a psychosis was not manifested within one year of 
the veteran's discharge from service, and a currently present 
acquired psychiatric disorder is not etiologically related to 
service or event or occurrence therein.


CONCLUSION OF LAW

Psychiatric disability, to include bipolar disorder and 
schizophrenia, was not incurred in or aggravated by active 
service, and the incurrence of a psychosis during such 
service may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(c); 3.307, 
3.309 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

The appellant filed his claim in 1998 prior to the enactment 
of the VCAA. In the rating decisions, statement of the case 
and supplements thereto, as well as in various letters, e.g., 
notification letter dated in April 1998, and VCAA 
notification letters dated in May 2001 and October 2002, the 
RO notified the veteran of the evidence and information 
necessary to substantiate his claim, the specific information 
required from him to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit if he did not desire VA to obtain the evidence on his 
behalf. Although VA has not specifically requested him to 
submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for the VA to obtain 
such evidence. The Board is satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. The record reflects that 
following compliance with the notice requirements of the VCAA 
and the implementing regulations, the RO readjudicated the 
veteran's claim in December 2002 and issued a rating decision 
and supplemental statement of the case in December 2002. 
There is no indication or reason to believe that the decision 
would have been different had the claim not been the subject 
of a prior adjudication.  Therefore, in the Board's opinion, 
the veteran has been afforded proper VA process following 
provision of the required notice. 
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 17 Veteran. 
Appellant. 412 (2004).

The Board further notes that the service medical records and 
all available pertinent medical records have been obtained. 
The veteran reported that he was incarcerated shortly after 
separation from service and treated therein for a psychiatric 
disorder. The RO has made several attempts to obtain the 
veteran's records from correctional facilities. For instance, 
in May 2001, the RO advised the veteran of the evidence 
received in support of his claim, and of the information 
required to substantiate the claim. The RO requested that the 
veteran complete VA Form 21-4142 pertinent to all treatment 
providers and return. The RO then made several attempts to 
obtain records of treatment by various providers as well as 
while the veteran was incarcerated. Requests were made to the 
Arkansas Department of Corrections in May 2001 and June 2001, 
and again in April 2005. In a June 2001 response, 
Correctional Medical Services (CMS) the depository of such 
records, responded that no matches could be made with the 
identifying social security number and date of birth for the 
veteran. In April 2005, the RO again requested that the 
veteran provide requisite authorization and release forms and 
another attempt was made to obtain correctional records from 
the Arkansas Department of Corrections. Records were received 
from this facility. The veteran's Social Security 
Administration file has also been obtained. In addition, the 
case was remanded twice by the Board, in January 2001 and 
August 2003, for further evidentiary development. The RO 
afforded the veteran an appropriate examination to determine 
if his current psychiatric disability is etiologically 
related to service. Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim. The Board is also unaware of any such outstanding 
evidence or information. Therefore, in the Board's opinion, 
the medical evidence of record is adequate to decide the 
claim and there is no reasonable possibility that further 
development of the record will substantiate the claim. 
Accordingly, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations, and adjudication on the merits at 
this time is of no prejudice to the veteran.

II. Factual Background

The evidence includes voluminous private and VA records 
reflecting treatment for psychiatric, seizure, and other 
conditions. Although the Board has reviewed all of the 
evidence, only the salient records will be discussed below.

Service medical records reflect that the veteran was seen in 
1991 at Ft. Sill dermatology clinic for a scalp condition to 
the back of the head. The records are absent any complaints 
or treatment for a psychiatric condition.  

Private psychiatric treatment records from July 1986 to 
November 1987 reflect counseling by a psychiatric social 
worker for diagnosed adjustment disorder related to being 
sexually exploited by a teacher, and sexually exploiting a 
younger female sibling. 

A November 1996 Psychiatric Evaluation Crisis Intervention 
report reflects complaints of anxiety attacks. The veteran 
reported he had a meningioma removed in August 1996, and 
since then, has had thoughts of killing people. He related a 
history of cocaine abuse and prior sexual misconduct as an 
adolescent, both as a victim and as a perpetrator. In 1986, 
as an adolescent, he was diagnosed with adjustment disorder 
and disturbance of conduct and identity disorder with 
cultural deprivation. He gave a past medical history of two 
prison terms from January 1992 to 1994 for theft, and from 
February 1994 to July 1996 for a possession of cocaine with 
intent to distribute violation. Past medical history was of 
meningioma of posterior fossa in September 1996, seizure 
disorder, and anemia of undetermined cause. Diagnosis was 
organic psychosis versus paranoid schizophrenia; antisocial 
personality disorder; status post meningioma surgery, and 
grand mal seizures.

Records from Southeast Arkansas Behavioral healthcare System 
and Southeast Arkansas Mental Health Clinic, and Jefferson 
Regional Medical Center reflect treatment at various private 
providers from 1995 through May 1998 for seizures and a 
psychiatric condition variously diagnosed as bipolar disorder 
and chronic paranoid type schizophrenia and seizure disorder. 
The records include April 1997 treatment for complaints of 
being hit in the head the previous night by a chair in the 
left temple area. Neurological examination was noted as 
normal and intact and the veteran had a mild headache. He 
reported that after the blow he got dizzy, but did not lose 
consciousness. Vital signs were excellent. Diagnoses included 
traumatic contusion left temple area.

In April 1998 the veteran filed a claim for service 
connection for seizures, anxiety attacks, and damage to the 
back of the head. He asserted treatment in service in 1990, 
and again in January and November 1997 at Jefferson, Pine 
Bluff Mental Health Regional Medical Center.

In May 1998, the veteran underwent VA compensation and 
pension examinations including for skin disorder, general 
medical, and psychiatric evaluation. He had a history of skin 
problems in the military. He gave a history of residuals of 
head injury and seizure. He denied a head injury, but 
reported headaches beginning sometime prior to 1996. He 
reported being involved in an altercation in August or 
September 1996 and had a computerized tomography of the head 
which revealed a brain tumor. He underwent craniotomy and the 
tumor was debulked. The veteran related that since the 
craniotomy, he has had paroxysmal episodes as frequently as 
2-3 times a day to every other day during which time he 
becomes agitated and exhibited non-goal-directed violence. He 
endorsed daily headaches. Impression was left cerebral brain 
tumor of unknown type status postoperative craniotomy in 
September 1996. Partial complex epilepsy, poorly controlled, 
secondary to left cerebral tumor of unknown type with 
craniotomy. Skull defect secondary to the tumor and 
craniotomy. 

On May 1998 VA psychiatric evaluation, the veteran reported 
that his seizures started in military service. He reported 
that he had a brain tumor in the service, and it was excised 
at Pine Bluff hospital. He reported anxiety since 1988 or 
1989, which worsened in service. On mental status examination 
the examiner found auditory hallucinations and delusions, 
schizophrenic trends, reports of periodic depression and 
anxiety. Impression was schizophrenia, paranoid type, history 
compatible with seizure disorder, and medications showing a 
seizure disorder.

A July 1998 rating decision denied service connection for 
bipolar disorder/schizophrenia, on the basis that there was 
no record of treatment in service, and the claim was not 
well-grounded.

In his June 1999 VA form 9, substantive appeal, the veteran 
related that when he was in the service he had serious head 
pain, and that after separation from service, he was seen at 
Jefferson Regional Medical Center for a cut over the left 
eye, and a large brain tumor was discovered and later removed 
from the left side of his head. 

In a November 2000 hearing before the undersigned, the 
veteran and his ex-wife testified to the effect that his 
bipolar and seizure disorders began in service. He testified 
that a howitzer blew up during basic training at Ft. Sill in 
1990, and fellow soldiers died. He admitted he did not 
personally know the names of any of the soldiers who died 
although he had trained with them. He also testified that a 
sergeant hit him in the head with an M-16 during basic 
training. After completing basic training he was assigned to 
one of the units at Ft. Sill. He related being treated with 
shots to the head two times a week in service for a knot in 
the back of his head. He testified to watching movies about 
the Vietnam War and World War II while he was in service, but 
did not find this depressing. He testified to being 
intermittently incarcerated beginning three months after 
discharge, in various state prisons from 1992 to 1994, and 
1994 to 1997 for various crimes. He reported treatment in 
prison for seizures, high blood pressure, diabetes, bipolar 
disorder, and schizophrenia. The veteran's ex-wife testified 
to the effect that she met the veteran in 1997, and was 
married to him for six months in 1999. She related his 
history of mental problems during their marriage. 

On May 2002 VA examination, diagnosis included schizophrenia, 
paranoid type, chronic. The examiner noted there was little 
information in the C-file describing the veteran's history 
prior to 1997, and that schizophrenia appeared to be the most 
appropriate diagnosis. The examiner then opined: 

"It is unclear exactly when this disorder 
had its origin. There was no indication that 
it was present within one year of military 
service, but I do not find adequate 
information to rule that out. There simply 
was no information saying that the disorder 
existed then. The veteran reports that he 
received an honorable discharge. There was 
no information in the C-file suggesting that 
his military service worsened his condition 
beyond what the expected course of it would 
be."

A May 2001 VCAA notification letter advised the veteran of 
the evidence needed to substantiate his claim. A May 2001 RO 
request to the Arkansas Dept of Corrections Medical Records 
Department requested records from 1992 to 1997. In a June 
2001 response, the Correctional Medical Services (CMS) 
indicated that there was no social security number or date of 
birth match-up for the veteran.

An October 2002 RO VCAA notification letter again advised the 
veteran of the evidence and actions necessary to substantiate 
his claim and requested information on his incarceration. 

In April 2005, the RO requested the veteran's Social Security 
Administration (SSA) disability records. The RO also sent a 
letter dated in April 2005, requesting that the veteran 
provide additional information pertinent to his incarceration 
at the Arkansas Department of Corrections.

The veteran's Social Security Administration (SSA) disability 
file reflects private treatment records beginning in June 
1995. A September 1996 private hospital operative report 
shows a craniotomy with diagnosis of middle cranial fossa 
meningioma. Records reflect treatment from June 1995 for 
seizures and possible mental retardation, and schizophrenia. 

SSA disability determination reflects an award effective from 
October 1997 for primary diagnosis of organic brain syndrome, 
with secondary functional psychotic disorder.

In a June 2004 letter, the veteran requested that left eye 
blindness due to brain tumor be listed in his VA disability 
claim. 

Arkansas Department of Correction records dated from 1995 to 
1996 reflect treatment for conditions other than a 
psychiatric disorder.

VA outpatient treatment notes also reflect treatment from 
1996 to September 2005 for various conditions including a 
psychiatric disorder.

In various statements, including a recent March 2003 
statement, the veteran and his representative contend that 
service connection is warranted for a psychiatric disorder 
incurred in or aggravated by military service.

III. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Personality 
disorders are not diseases or injuries for VA compensation 
purposes. 38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the present case, records prior to service reflect 
treatment from 1986 to 1987, as an adolescent, for diagnosed 
adjustment disorder. There was no diagnosis of a chronic 
acquired psychiatric disorder.  No additional treatment is 
shown. On induction into service in November 1990, no 
psychiatric abnormalities were noted. 

The service medical records are absent complaints or 
treatment of any psychiatric conditions. The veteran referred 
to dermatology clinic and treated in January 1991 with oral 
medications and Kenalog injection for keloidalis nuchae of 
occipital scalp. Although he testified to personality 
conflict with a sergeant supervisor, and to explosion of a 
howitzer in basic training with death to fellow soldiers, he 
did not personally know the names of anyone who died. He did 
not assert any psychiatric complaints, diagnoses, or 
treatment in service as a result of these alleged incidents. 
Although there is no separation examination in the service 
medical records, a master problem listing shows only the 
scalp condition, and there is diagnosis or treatment of a 
mental health disability in service. 

He asserted a history of intermittent incarceration post-
separation in March 1992. Correctional facility medical 
records show no post-service treatment for a psychiatric 
disorder. In fact, there is no post-service evidence of 
psychiatric pathology until 1996, variously diagnosed as 
bipolar disorder and paranoid schizophrenia, chronic.

In sum, voluminous post-service medical evidence confirms the 
presence of psychiatric counseling pertinent to sexual trauma 
in 1986/1987, years prior to service, without continuing 
treatment, and with no diagnosis of an acquired psychiatric 
disorder. The evidence shows a psychiatric disability 
diagnosed in 1996, post-craniotomy, over four years after 
discharge. Although the veteran reported incarceration from 
1992, and that he had psychiatric treatment within the year 
after service while incarcerated, several attempts to the 
Arkansas Department of Corrections to obtain records have not 
produced records from 1992. Records produced on the RO's 
request show no psychiatric disability treatments. Further, 
voluminous records from the veteran's private treating 
psychiatrist document treatment only from 1995 onwards, and 
psychiatric diagnosis from 1996. 

Further, there is also no evidence or opinion that any 
claimed psychiatric disability is etiologically related to 
service. A VA medical opinion in May 2002 addressed the 
etiology of the veteran's current psychiatric disability and 
found no etiological relationship to his military service. 
Although the veteran's representative argues in a March 2003 
statement, that the VA examiner's statement showed reasonable 
doubt, the Board cannot agree. The examiner reviewed the C-
file, and indicated it was unclear exactly when the disorder 
had its origin. Although the examiner indicated there was no 
information in the record to rule out the presence of a 
disability within the first post-service year, the examiner 
clearly did not find that any psychiatric disorder existed in 
the first post-service year. When this opinion is viewed in 
conjunction with the other post-service evidence showing no 
treatment for a psychiatric disability in service, or post-
service while incarcerated, and a November 1996 private 
Psychiatric Evaluation Crisis Intervention report which shows 
psychiatric symptoms apparently after the veteran had a 
craniotomy for brain tumor removal in August 1996, the Board 
finds that the preponderance of the evidence weighs against a 
finding of psychiatric disability originating in service, or 
in the first post-service year. 

The Board has considered the veteran's contentions. However, 
lay opinions concerning matters requiring medical expertise, 
no matter how sincere, are of no probative value. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). In light 
of these circumstances, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disability. 


ORDER

Service connection for an acquired psychiatric disability is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


